Citation Nr: 1616634	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO. 12-33 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The issue of service connection for a jaw disorder has been raised by the record in the August 2015 VA examination report. Specifically, the Veteran indicated that he experiences pain, popping, and soreness in his jaw as the result of a shrapnel injury sustained during service. In addition, the Veteran indicated that he has difficulty chewing and limited jaw mobility. This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a dental disorder for treatment purposes only has also been raised by the record, but this issue does not appear to have been adjudicated. See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.
38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The report of the August 2015 dental examination, directed by the Board in February 2015, is not adequate for appellate review. Accordingly, the case is REMANDED for the following action:

1. RETURN THE FILE TO THE VA DENTAL EXAMINER WHO CONDUCTED THE AUGUST 2015 EXAMINATION. If that examiner is no longer available, have the file reviewed by a suitably qualified dental examiner. 

2. ADVISE THE EXAMINER: the Veteran contends that during his deployment in the Persian Gulf he was injured when a nearby improvised explosive device (IED) blast caused his body to be thrown up against a vehicle injuring his right jaw, breaking several teeth, and resulted in shrapnel embedded in the right side of his face. 

Upon VA dental examination in August 2015, the Veteran reported that after the in-service trauma, he developed pain, popping, and soreness in his right jaw, and that he after had teeth removed to alleviate some of his symptoms. Following examination, the VA examiner indicated that the Veteran did not currently have, nor ever had, a dental or oral condition, and specifically noted a normal X-ray result. The VA examiner then concluded that "the [Veteran's] condition is less likely than not incurred in or caused by [the] trauma during service." 

The Veteran has indicated, and service dental records reflect, that he has several missing teeth; however, the VA examiner indicated that the Veteran has never had a dental condition and that his X-ray was normal. In addition, while the VA examiner first indicated that the Veteran did not have a dental condition, she then provided an opinion, without any explanation, indicating that the Veteran's dental condition was less likely than not related to the reported in-service trauma.

3. ENSURE THAT THE EXAMINER REVIEWS THE RECORD. However, his/her attention is drawn to the following:

*BECAUSE THE VETERAN SERVED IN COMBAT, HIS ACCOUNT OF WHAT HAPPENED IN COMBAT (I.E., THAT HE SUSTAINED AN IMPROVISED EXPLOSIVE DEVICE ATTACK) IS PRESUMED CREDIBLE, EVEN WITHOUT CONFIRMATION BY OTHER EVIDENCE. 

*An October 2001 service dental record reflecting extraction of Teeth #16 and #17 (upper and lower left wisdom teeth).

*A January 2004 service dental record reflecting extraction of Tooth #32 (lower right wisdom tooth).

*An October 2005 service dental examination documenting that the Veteran is missing Teeth #1 (upper right wisdom tooth), #14 (upper left first molar), #16, #17, and #32. 

*A November 2005 Post-Deployment Health Assessment form noting unresolved dental problems. 

*A November 2005 service dental record documenting treatment for dental caries on Teeth #4, #6, and #30. 

*The Veteran's October 2014 Board hearing testimony, when he reported injuring his teeth and right jaw as the result on an IED blast. The Veteran reported that the injury resulted in chipped or cracked four back teeth on the right side, a right jaw bruise, and a shrapnel injury. The Veteran indicated that he underwent repair of these injured teeth by a private dentist. 

*The August 2015 VA examination report indicating that the Veteran reported pain, popping, and soreness in the right jaw that causes difficulty chewing and limited jaw mobility. The Veteran also indicated that he had several teeth extracted in an attempt to alleviate symptoms. The VA examiner documented a normal dental examination. 

4. ASK THE EXAMINER TO ANSWER THE FOLLOWING QUESTIONS WITH A COMPLETE (NON-CONCLUSORY) EXPLANATION, BASED ON THE RECORD, THE EXAMINER'S OWN MEDICAL KNOWLEDGE AND THE ESTABLISHED PRINCIPLES OF DENTAL MEDICINE:

Question 1: Which teeth of the Veteran are missing? 

Question 2: For each missing tooth, the VA examiner should specify when and for what reason the tooth is missing. Specifically, the VA examiner should indicate whether each missing tooth is considered a "replaceable missing tooth" or a tooth lost as a result of bone loss due to trauma or disease such as osteomyelitis. 

Question 3: Does the Veteran now have, or has he ever had, a dental or oral disability, TO INCLUDE BUT NOT LIMITED TO DIFFICULTY IN TEMPOROMANDIBULAR ARTICULATION, MASTICATORY FUNCTION, LOSS OF CONTINUITY OR FACIAL DISFIGUREMENT?

If no, the VA examiner is asked to reconcile such finding with the notations of missing teeth. 

Question 4: If yes, was the Veteran's dental or oral disability caused or aggravated by his service, to include the reported trauma sustained by the Veteran while deployed in the Persian Gulf?

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. THE RO AND THE EXAMINER ARE ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. IN ORDER FOR AN EXAMINATION TO BE SUFFICIENT FOR APPELLATE REVIEW, A COMPREHENSIVE EXPLANATION FOR ALL RESPONSES MUST BE PROVIDED, BASED ON THE RECORD.

After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal based on the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).






